f

.,
AO 9l (Rev. 02/09) Criminal Complaint

Case 1:18-cr-00878 Docurn%:|@;?nm/ TXSD on 10/03/18 Page 1 of 1

 

 

 

 

y - lot Court
’s th ul§s'r|zl|§`[€#§s
°" e"`1=11.151)

UNITED STATES DISQIRICT COURT

 

for the UCT -3 2018
Southem District of Texas
United States of America ) Dav, await of Court
v~ > Qal%

) Case No. /B-»{ g/Q
)

David Guzman soLls )

Defendant
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date of October 2, 2018 in the county of Cameron in the Southem District of
Texas , the defendant violated 21 U.S.C. § 841 and 846
m ew`,\\->\\e\-C\'<\\ ne

an offense described as follows:
Knowingly and intentionally possess with the intent to distribute approximately 5. 246 kilograms of 'A aSchedule II, $4.,
Title II, of the Controlled Substance Act. Furthermore, the defendant did knowingly and intentionally conspire and
agree with persons known and unknown to unlawfully possess with intent to distribute approximately 5.246
kilograms of , a Schedule II , Title II, of the Controlled Substance Act.

This criminal complaint is based on these facts:
On October 2, 20]8, David Guzman SOLIS attempted entry into the United States from Mexico at the Brownsville
and Matamoros Port of Entry in Brownsville, Texas in a 2006 Chevrolet Trailblazer. At Customs and Border
Protection primary inspection, SOLIS gave a negative declaration for any contraband, at which time SOLIS was
referred to secondary inspection, Upon further inspection, a package was discovered concealed in the vehicle’s
driveshafc. The package contained a clear crystal substance that field-tested positive for methamphetamine and
weighed approximately 5.246 kilograms During a post Miranda warnings interview, SOLIS stated he had
knowledge he was transporting a controlled substance and was to be paid $4000.00 dollars. SOLIS further stated he
had transported methamphetamine to San Antonio on multiple occasions.

MIW“O

Complainant 's signature
Andres Contreras , Special Agent

Cl Continued on the attached sheet

 

 

Printed name and title

Swom to before me and signed in my presence.

Date: October 3, 2018

 

 

City and state: Brownsville, Texas Ignacio Toltey III , U.S. Magistrate Judge
Printed name and title

